        Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 1 of 91



                           DECLARATION OF MICHAEL ONIYA
                             PURSUANT TO 28 U.S.C. § 1746

       My name is Michael Oniya, and I am over 18 years old. I have personal knowledge of

the facts stated below. If called as a witness, I could and would testify as follows:

       1.      I live in Texas with my wife and two children. I came to this country seventeen

years ago following a job in the oil and gas sector. I was a field engineer on offshore rigs and

worked my way up to become a project manager. I lost my job in 2016 when the oil markets hit

a downturn. I was able to make some money trading oil stocks I got from my employer and

thought I could get into online trading to supplement my income and support my family.

       2.      In April 2019, I searched the internet to get more information about stock trading.

Very soon after, I began receiving emails from Jason Bond at “Jason Bond Picks, winning small

cap swing trades.” These emails came in bunches over several weeks. I am not sure how they

got my email since I did not sign up for anything at this time.

       3.      In one of these emails, Jason Bond claimed that using “simple patterns—no

matter what the market does—I can quickly identify, apply, and profit.” In another email, Bond

claimed Raging Bull’s traders would “help profit-seekers just like you find success in the market

on a daily basis,” and showed me a detailed chart of the daily trading profits I could have been

making every day in January 2019 by following one of Raging Bull trader’s “Trade of the Day.”

A few days later, I got another email from Bond saying I could turn $1000 into

“$5k…$10k…and more” and “amplify your results faster than you’d ever imagine” if I signed

up for their live training session. A few days later, I got another email from Bond, titled “[Can’t

Miss] Guaranteed Profits,” that invited me to a live webinar presented by Raging Bull’s expert

trader, Kyle Dennis, and said “You’re getting a free training from a verified millionaire and he’s




                                           Page 1 of 12

                                                                                 PX 16, 1228
        Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 2 of 91



showcasing a strategy that producing [sic] up to 1551% gains on a single trade.” Attached as

Attachment A are true and correct copies of these emails.

       4.       I found out that the stocks Jason Bond was pitching to retail investors like me

were largely penny stocks and small cap stocks of companies I never heard of. According to one

email I received, titled “Here’s Why I Don’t Trade Large Cap Stocks,” Jason Bond talked about

the advantages of trading “small-cap penny stocks,” explaining that these stocks are ignored by

institutional investors, that these stocks run on “predictable patterns and catalysts,” that Jason

Bond’s profits “all came from trading penny stocks,” and that retail traders like me could make

more money trading these stocks because we were not competing against institutional investors.

Attached as Attachment B is a true and correct copy of this email.

       5.       I had no experience making these kinds of investments so I relied on what Raging

Bull told me.

       6.       On May 9, 2019, I signed up for a 1-month trial membership to Jason Bond Picks

for $49. I wanted to get access to all the profitable trade alerts that Raging Bull and Jason Bond

were advertising in their emails. I provided my credit card information on one of the webpages

Raging Bull sent me. Once I signed up, I got an email from Jason Bond recommending that I

watch some videos called “Penny Stock 101 lessons,” follow his “Daily Watch List,” and look

out for SMS alerts on my members dashboard for live trades. Attached as Attachment C is a

true and correct copy of this email.

       7.       Instead of getting the trade alerts that I was promised, I kept getting more

marketing emails from Raging Bull pitching their other subscriptions. One of the subscriptions

Raging Bull or Jason Bond was recommending I buy was Millionaire Roadmap featuring Jeff

Bishop. The email said Jeff Bishop is “respected as the ‘Oracle of Options’ and has over 20



                                            Page 2 of 12

                                                                                  PX 16, 1229
        Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 3 of 91



years of trading experience combined with a deep understanding of market economics and

pricing,” and that I was being invited to join a “small, exclusive group of traders … spending

less hours trading all while yielding higher returns.” I told Raging Bull that I was just a novice

and just needed the picks to place the trade, and asked to be removed from their marketing

emails. A Raging Bull representative responded and told me they have taken me off their sales

emails and that I would only receive their picks and trade emails. Attached as Attachment D is

a true and correct copy of my email correspondence with Raging Bull.

       8.      I followed some of the trades from Jason Bond Picks for a few months but was

not able to make the kind of money Raging Bull traders were supposedly making. I found

myself spending a lot of time monitoring each trade since the prices of stocks picked by Jason

Bond were highly volatile.

       9.      On or around November 24, 2019, I received a call from a Raging Bull sales

representative who said Raging Bull was offering 30-day free trial period for a lifetime

subscription to Fast Five Trades (for $397). The subscription would send me five profitable

stocks and options to trade every week picked by Kyle Dennis. The sales representative said if I

was not satisfied with the service, I could let them know within 30 days and get my money back.

I thought I should try out this subscription to see if Kyle Dennis’ trades could deliver the trading

results Raging Bull touted. I agreed to pay this on my credit card.

       10.     A few days later, I got another call from a Raging Bull sales representative

offering a 30-day trial subscription to Jackpot Trades (for $97), which would alert me to Jason

Bond’s favorite stock pick each week. I decided to try this out too and authorized them to charge

my credit card on file.




                                            Page 3 of 12

                                                                                 PX 16, 1230
        Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 4 of 91



       11.     I made a few trades during this time relying on the stock and options

recommended in these subscriptions and ended up losing more money than I gained. I also

began noticing delays in when I received the trade alerts, as the prices of the stock or options that

Raging Bull’s traders were able to get were always different (and almost always lower) than the

price available to me at the time I tried to execute the same trades.

       12.     In early December 2019, I got a call from a Raging Bull sales representative who

wanted to know how I was enjoying my existing subscriptions. I told him they were not working

for me. I told him that I was not able to make money on their trades and that I seemed to be

receiving the alerts late, when the prices on the stocks or options had already moved. He

suggested I switch to “Raptor 5,” which he explained was a premium service that Raging Bull

was launching the following week. He said this would be a more reliable and trusted service for

finding profitable trades and assured me that there would be no delays in receiving the trade

alerts. He said I should watch a webinar to learn more about Raptor 5 and said they would send

me a link to the webinar after our call. He did not make any mention of Raging Bull’s refund

policy on this service.

       13.     On December 5, 2019, I received the email for the Raptor 5 webinar event. They

named this event “Raptor5 – How to Become a Stock Market Predator and 10X Your Account.”

In the email, Kyle Dennis claimed that “Raptor5 is a groundbreaking system that I’ve used to not

only outperform the market, but to produce unfathomable returns. 49900% (From $15,000 -

$7.5Million) in about 6 years! …. But you’ll understand how I’ve done it, and how it’s 100%

possible for you too.” Attached as Attachment E is a true and correct copy of this email.

       14.     I watched the webinar that evening. In the webinar, Kyle Dennis talked about

how Raptor 5 would get me up to the minute information on hot trades because Dennis would



                                            Page 4 of 12

                                                                                 PX 16, 1231
        Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 5 of 91



use “scanners” that would scan the SEC database to find out what company insiders were buying

and pinpoint what stocks will go up. Dennis claimed that if I were to track down this

information myself, it would take me years. With Raptor 5, I could just sit back and wait for the

profitable trades to arrive on my desk. Dennis also claimed that the trade alerts for Raptor 5

would be sent to subscribers even before he or other Raging Bull traders entered the trades, so

that there would be no delays or lags in when we got the alerts. Dennis also said some trade

alerts would be sent before the markets opened while others might arrive on the day of the trades

(but before Dennis and others executed those trades).

       15.     Dennis kept talking about how people like me would be feeding or feasting on his

information and making consistent gains on trades. This all sounded very appealing to me. I

learned that Raptor 5 would cost $2,997, but like the other subscriptions, I believed I had a

month to decide whether to keep the subscription. Based on what Dennis said, I also thought I

would easily cover the subscription cost with just a single trade. Raging Bull had a way of

making me think that I was getting a great price.

       16.     After the webinar, I wrote to Raging Bull and told them I was interested but I did

not have room on my credit card to place the charge. I got a call from a Raging Bull sales

representative the following day (December 6). I later learned that his name was Adam. Adam

said I needed to switch to Raptor 5 right away in order take advantage of some premium trade

alerts that Raptor 5 had ready to go out on Monday. He said he can just process the charge over

the phone on the same card I had on file for the previous subscriptions. I asked him to refund me

for my existing subscriptions so that I could use that money to reduce my credit card balance and

make more room for the Raptor 5 purchase. Adam said Raging Bull would process the refunds

but given the urgency, I should not wait for the refunds to come in before purchasing Raptor 5.



                                           Page 5 of 12

                                                                                PX 16, 1232
         Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 6 of 91



         17.    Adam called me again on Saturday to check in to see if I was ready to switch to

Raptor 5. I told him I needed more time to make room on my card. He suggested getting

financing through a Paypal loan, but I declined and said I would have my credit card ready by

Monday.

         18.    Adam called me again Monday around 7 AM while I was walking my daughter to

school. He said Raptor 5 was about to send out new trade recommendations and that I needed to

switch immediately. I asked him to call me back later that morning, which he did. Adam did not

mention anything about Raging Bull’s refund policy for Raptor 5 or any of its subscriptions on

this or any of the earlier calls.

         19.    After the call, Raging Bull sent me an electronic receipt for $2,997. The receipt

left an email and number to call if I had any questions, but also said nothing about refunds or a

refund policy. Attached as Attachment F is a true and correct of this receipt.

         20.    After my call with Adam, I received emails from Raging Bull welcoming me to

Raptor 5, Dollar Ace, Option Rocket, FDA Insider Alerts, and the Sniper Report, which all

appeared to be Kyle Dennis subscriptions. In the welcome email for Raptor 5, Kyle Dennis

states that “[y]ou just gained access to every trading service I have—and remember; that’s access

to the trading techniques and strategies I’ve used to build over $7 million in total trading profits”

and “[e]very week I will deliver to you my highest conviction trades, filtered and selected from

the thousands of potential trade ideas that cross my desk every single day of the week.” The

email does not mention anything about Raging Bull’s or Raptor 5’s refund terms, but only says

“you will need to contact us here if you want to cancel your subscription.” The email left no

email address or number to call. Attached as Attachment G is a true and correct copy of this

email.



                                            Page 6 of 12

                                                                                 PX 16, 1233
       Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 7 of 91



       21.     In the welcome email for Option Rocket, Kyle Dennis claims that he “will locate

the stock market’s best option opportunities with pinpoint accuracy” and provide “trades that

have maximum profit potential and limited downside risk.” There is no mention here of any

refund terms. Attached as Attachment H is a true and correct copy of this email.

       22.     In the email from Dollar Ace, Kyle Dennis says he will “use my scanners to

expose information that most investors do not know where to find (and that Wall Street certainly

wants to keep quiet!) and that allows us to generate potentially massive returns on a weekly

basis,” and that his “scanners” will “track down the biggest potential movers … and tracks

‘insider’ information on those companies. This allows us to score BIG, and what’s more this

method works in a bull OR bear market.” There is no mention here of any refund terms.

Attached as Attachment I is a true and correct copy of this email.

       23.     I started experiencing delays again in getting the trade alerts from Raptor 5.

Raging Bull was sending me the trade alerts after the move had already started or even

completed. I believe they were doing this so that when investors like me entered the trades, that

would drive up the price of the stock and, before I would hit my breakeven point, Raging Bull’s

expert traders would pull out their money causing the price to then drop. I was also never able to

capture the trades at the same price or lower price than what Raging Bull traders were able to

get, as the stock or options prices had always moved up (and not down) when I tried to enter the

trade. To add insult to injury, Raging Bull’s traders like Jason Bond and Kyle Dennis would

send around emails boasting about how they just turned a profit on these trades that people like

me lost money on.

       24.     The Raptor 5 trade alerts were also sometimes confusing to follow. In one email,

Kyle Dennis listed four options under “Most Unusual Calls” and one option under “Most



                                           Page 7 of 12

                                                                                PX 16, 1234
        Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 8 of 91



Unusual Puts.” The email was short on details on what exactly to look for, when to get in and

when to get out. When I pointed this out in response to one of Dennis’ alerts, I received an

auto-response asking me to rate the support I received. Attached as Attachment J is a true and

correct copy of this email communication.

       25.     I also noticed that the highly profitable trade alerts that were supposed to come

from the Raptor 5 premium service were no better than the trade alerts I previously got through

Fast Five. In one Raptor 5 trade alert email, sent on December 10 at 1:53 PM CST, Kyle Dennis

reported that he added 3196 shares of SELB at $1.59. The trade alert made no mention of when

to sell the stock or how long to hold the stock, and just threw out some upcoming “catalyst”

events in the “first quarter” and “middle of 2020.” I bought the stock on December 10 and sold

it a week later at a small loss. Attached as Attachment K is a true and correct copy of the

Raptor 5 trade alert email.

       26.     I also began doubting Kyle Dennis’ scanner and his research, as they did not

usually deliver accurate or up to date information. I realized that if I did not check the

information myself, I could risk losing a lot of money on his trades. The stocks and options that

Dennis often picked almost always went down in price or were highly volatile. If you held onto

them too long, your investment could get wiped out. I even began noticing Raging Bull traders

would downplay their losses and only talk about their wins, to make it seem like they had a high

win rate on their trades.

       27.     I called Raging Bull’s customer service to complain about the Raptor 5 service,

but no one picked up. I sent emails to several email addresses I had on file for them, but they

bounced back or sent an auto-response from kyle@biotechbreakouts.com directing me to fill out




                                            Page 8 of 12

                                                                                 PX 16, 1235
          Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 9 of 91



an online form to submit my complaint. I also tried to find a way to cancel my subscription in

the member’s area, but there was no link or button letting me cancel online.

          28.   A few days later, I finally received a call back from a Raging Bull customer

representative. After I told him what I was experiencing about the delays, he told me I should

still place the trade at whatever point I got the alerts. I told him this would make me lose all my

money and if they can not send me the trade alerts at the right time, I wanted to cancel and get

my money back. He then told me that there was no refund and that Raging Bull had a no refund

policy.

          29.   On December 16, 2019, I wrote to Raging Bull explaining that I wanted to cancel

because their service was not a good fit for me. I told them that I was not aware of their no

cancellation or refund policy and that no one told me about their policy on the phone. A few

days later, Adam responded to tell me Raging Bull does not issue refunds over email and that I

needed to call their “VIP team” during trading hours or to leave a voicemail. He told me that I

agreed to their “no refund policy upon purchase of the product,” when I did no such thing. He

then offered to switch me to different program. We had several more written emails where I told

Adam that I never agreed to a refund policy and that I made my purchase over the phone and not

on their website. Adam kept insisting that I agreed to their refund policy and that I needed to call

them on the phone to go over my options, even though no one was answering on their end.

          30.   When I was finally able to get someone from Raging Bull on the phone, a woman

told me their refund policy only allows a refund within 48 hours and that I was too late. This

was the first time I heard that. When I wrote back to Adam, his response again was that I agreed

to no refunds but that they could switch me to another service if I was not satisfied with Raptor

5. I was very upset when I got this response and told him this looked like a scam. Adam



                                           Page 9 of 12

                                                                                PX 16, 1236
       Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 10 of 91



responded a few days later telling me “I am here to work for you” and “would love to help go

over your options with you but we have to do that over the phone.” But when I would call the

Raging Bull customer service number, Adam never picked up.

       31.     This went on for another week, where I would call, and no one on their end would

pick up, or I would have to leave a voicemail and someone other than Adam would call me back.

I finally connected with Adam over the phone on January 8, I told him I was not interested in

switching or upgrading to a different service, and that I was lied to. He repeated the same thing

he told me over emails—that I had agreed to Raging Bull’s no refund policy. Attached as

Attachment L is a true and correct copy of my email correspondence with Adam documenting

these problems I was experiencing.

       32.     In mid-December, while I was struggling to get my refund, I found out that

Raging Bull discontinued Raptor 5 and switched me to a subscription called “Apex Alliance”

(which cost about $2,500). They did this without my consent. I did not want to be switched to

another service and just wanted my money back for Raptor 5. I recall that the Apex Alliance

subscription was just a collection of Raging Bull’s other services at the time like Weekly Money

Multiplier, Total Alpha, Mortal Lock, Bullseye Trades, Dollar Ace, and others. I also found out

that I was not cleared by my brokerage service (TD Ameritrade) to execute many of the trades

recommended in the Apex Alliance services (selling a put or call option) because they were too

risky and I didn’t have the minimum funds in my brokerage account (up to $25,000) and enough

trading experience to execute these types of trades. I also got no explanation from Raging Bull

why they were refusing to refund any portion of my money even though they switched me to a

service that costs $500 less.




                                          Page 10 of 12

                                                                               PX 16, 1237
       Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 11 of 91



       33.     Since Raging Bull was refusing to issue my refund, I filed a chargeback with my

credit card company. I learned that Raging Bull disputed my chargeback and I lost the dispute

and was unable to reverse the charge.

       34.     I have also not been able to offset the subscription fee through any profits I gained

from trading on Raging Bull’s trade picks. I definitely lost more money than I made through

Raging Bull’s trades. Looking at my account statements recently, it appears I incurred a net loss

of at least $10,000 in 2019 from trading on the stocks and options picked by Raging Bull’s

millionaire traders like Kyle Dennis, Jason Bond and others.

       35.     Looking back, I also cannot recall anything useful that I learned from Raging

Bull’s training materials. Just by going on the internet or YouTube, I could have gotten for free

the same information about options trading found in the few videos that Raging Bull provided to

“premium” subscribers like me.

       36.     I continue to get Raging Bull’s sales emails even though they told me over a year

ago they would take me off their list. Lately, Raging Bull is talking about Jeff Williams, another

trader who claims he can “generate huge gains from a small account in barely any time” (to be

more specific, a “2,051% increase in … 58 TRADING DAYS”) and who also has a “real-time

scan” for “hunting down momentum stocks and uncovering breakouts.” Attached as

Attachment M are true and correct copies of these recent emails.

       37.     In July 2020, I was contacted by a Raging Bull representative (using the email

“bbb@ragingbull.com”), who offered me a partial refund if I told the Better Business Bureau

(“BBB”) that a complaint I filed with them was resolved. I told Raging Bull I would only do this

if they issued me a full refund, which Raging Bull eventually agreed to do. Raging Bull told me




                                          Page 11 of 12

                                                                                PX 16, 1238
       Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 12 of 91



I needed to provide them with proof of resolution from the BBB first. After I sent Raging Bull

the case resolution number, Raging Bull processed my refund of $2,997.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on               q,~     2020.




                                          Page 12 of12

                                                                                PX 16, 1239
Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 13 of 91




                   ATTACHMENT A




                                                       PX 16, 1240
6/7/2020                                               Yahoo Mail - Thanks Again! How's progress?
                  Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 14 of 91

     Thanks Again! How's progress?

     From: Jason Bond Qason@jasonbondpicks.com)

     To:

     Date: Sunday, April 7, 2019, 11 :04 PM CDT




            ,,         eowmo    a,   ~   R.,gi,gBull



            ~          Jason Bond Picks                                           , Swi ng & Long -Term Tradi ng
                       VI/inning Sma II Cap Swing Trades                          , Mi lliona ire Roadmap




            Sw n91&: Long-Te:rm 1!radlng1                                                  PowuH aY   ~ Rag,lngBu'III



           So ... have you read my Ultimate Penny Stock Playbook yet?

           Have you at least started it??

           I sure hope so, but if not, download it again HERE.

           When I first started trading I would hear things like "floating shares," "bid-ask spread," or
           "moving average crossovers."

           It was all foreign to me. On pages 14-151 easily define the necessary vocabulary for
           beginning traders. It will allow you to establish a baseline understanding for when I dive
           into technical analysis in Chapter 2.

           Then, I want you to ask yourself: "Am I making the money I WANT TO?"

           If the answer is no, you're in the right place.




                                                          Attachment A                                PX 16, 1241
                                                                                                                        1/3
6/7/2020                                                      Yahoo Mail - Thanks Again! How's progress?
                     Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 15 of 91




           I love teaching.

           Although my ebook isn't going to show you how to hit home run trades every time, it WILL
           walk you through my proven strategies.

           Using these simple patterns--no matter what the market does--1 can quickly identify,
           apply, and profit.

           And you could too.

           It's as simple as that.

           Till next time,
           Jason Bond




           Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a
           broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of
           this website are advised that all information presented on this website is solely for informational purposes, is not intended to
           be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
           investment needs or objectives. The owners, employees and writers of RagingBull .com may engage in securities trading that
           is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account.
           These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not
           part of a regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore,
           such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
           recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
           themselves what specific investments to make or not make and are urged to consult with their own independent financial
           advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and
           decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and
           fully understand any and all risks before investing. All opinions, analyses and information included on this website are based
           on sources believed to be reliable and written in good faith, but should be independently verified, and no representation or
           warranty of any kind, express or implied, is made, including but not limited to any representation or warranty concerning
           accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such
           opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners,
           employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed
           on this website or newsletter, but all such positions are held for such representative's own account. Past results are not
           indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are
           actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.


                                                                  Attachment A                                    PX 16, 1242
                                                                                                                                                2/3
6/7/2020                                                     Yahoo Mail - Thanks Again! How's progress?
                    Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 16 of 91

           If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your
           subscription. Opting out of emails does not remove you from your service at Jason Bond Picks.

           Unsubscribe

           62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                                 Attachment A                                   PX 16, 1243
                                                                                                                                         3/3
6/7/2020                                 Yahoo Mail - 'CJ Early Bird Gets The Worm! 0
                  Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 17 of 91


     '?ri   Early Bird Gets The Worm!     'cri
     From: Jason Bond Qason@jasonbondpicks.com)

     To:

     Date: Tuesday, April 16, 2019, 08:36 AM CDT




                Morning Mike,

                Have you heard this saying before ... ?


                   "Early to bed, early to rise, can make you healthy, wealthy, and
                                                  wise."

                Yesterday I spoke to you about Davis Martin, and man he is the manifestation of this
                saying!

                Partially because he wakes up at 3 AM ET. I know... it sounds crazy... but he's got work
                to do if he's going to 12ave Y.Our 12ath to wofits each morning.

                The guy beats the sun up to hit the gym and be home with plenty of time to scan for
                morning direction.

                Why? To help profit-seekers just like you find success in the market on a daily basis.

                Davis puts a lot of hard work into his exclusive system .. . so that you don't have to!

                I mean, here's the DailY. Profit Machine Trade of The DaY. profit potential you could
                have had this year in January:




                                                      Attachment A                          PX 16, 1244
                                                                                                           1/3
6/7/2020                            Yahoo Mail - 'CJ Early Bird Gets The Worm! 0
             Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 18 of 91


              2019                    January
             MONDAY            TUESDAY          WEDNESDAY        THURSDAY         FRIDAY
             31                01               02               03               04
           New Years Day.       Success.         Success.         Success.          Success.
           Markets Closed.        +102%            +118%           +63%              121%

                  07                  08             09               10                11
              Success.          Success.         Success.         Success.          Success.
               +40%              +60%             +41%             +78%              +106%

                  14               15                16              17                 18
             MLK Day.           Success.         Success.       Success. 53%        Success.
           Markets Closed        +20%             +74%                               +81%

                  21                  22             23               24                25
              Success.          Success.         Success.         Success.          Success.
               +119%             +61%             +42%             +17%              +102%

                  28                  29             30               31                01
              Success.          Success.         Success.         Success.
               +102%             +78%             +52%             +134%


           Remember that email I showed you yesterday where Davis sent out his "Trade of the
           Day"?

           This chart shows what could have happened to your account if you got that simple
           email each morning, and placed that trade.


              102%> ... +118% ... +63% .. . the list goes on and on .. . + 121%

           Interested? I know I am!

           Checkout stegs 2 and 3 in his FREE training_guide ... You could be well on your way to
           consistent daily gains.



           To Your Success,


           ~~~D~
           Jason Bond
           Jason Bond Picks.com



                                               Attachment A                        PX 16, 1245
                                                                                                    2/3
6/7/2020                             Yahoo Mail - 'CJ Early Bird Gets The Worm! 0
              Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 19 of 91



                                                                  RagingBull, LLC
                                                      62 Calef Hwy. #233, Lee, NH 03861


                                 Click Here to stoi:2 receiving emails from jason@jasonbondr2icks.com
                                                    Unsubscribe from all RaglngBull emails




           Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a
           broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
           website are advised that all information presented on this website is solely for informational purposes, is not intended to be
           used as a personalized investment recommendation , and is not attuned to any specific portfolio or to any user's particular
           investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is
           discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
           individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a
           regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
           information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
           recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
           what specific investments to make or not make and are urged to consult with their own independent financial advisors with
           respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
           seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
           and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
           be reliable and written in good faith, but should be independently verified , and no representation or warranty of any kind,
           express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
           correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
           information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and
           for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but
           all such positions are held for such representative's own account. Past results are not indicative of future profits. This table is
           accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Jason Bond
           manages on behalf of RagingBull.com, LLC.

           If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your
           subscription. Opting out of emails does not remove you from your service at JasonBondPicks.com.




                                                                 Attachment A                                           PX 16, 1246
                                                                                                                                                 3/3
6/15/2020                                               Yahoo Mail - ~[ASK] You Need Help!
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 20 of 91

     ~ [ASK] You Need Help!

     From: Jason Bond Qason@jasonbondpicks.com)

     To:

     Date: Tuesday, April 23, 2019, 06:27 PM CDT




               Sometimes it's hard to admit, but it's true. You need help ... in fact, we all do!

               Now do me a favor ... what's your trading account looking like these days?

               $25k? $130k? $500k? Wait. .. is it $1 million??

               I know from recent members emailing me about milestones that very few are at that
               level yet, and that's ok!

               But at this point in time,_Y.OU need to be taking steP-S to helP-,_Y.OU move to the next level.

               Maybe you only have $1000 right now. What are you going to do to turn that into $5k ...
               $10k ... and more!

               I'll tell you what you're going to do!

               I'm going to sign.Y.ou UP- for a LIVE training session that can amplify your results faster
               than you'd ever imagine.

               All I need from you is the willingness to succeed.

               Don't think any further. THIS IS YOUR NEXT STEP.

               Let Kyle show you the system that has helped him make these profits ...



                                              2015 = $838k

                                                        Attachment A                          PX 16, 1247
                                                                                                                 1/2
6/15/2020                                                          Yahoo Mail - ~[ASK] You Need Help!
               Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 21 of 91


                                         2016 $1. 1million      -
                                         2017 = $1.2million
                                         2018 = $2.3million
                                       2019 (to date)= $450k
            All 100% verified (Trust me, I gave him a Porsche and had him audited!)

            Seats are almost gone. Register right now!




            ~"l
            Jason Bond
            Jason Bond Picks.com




                                                                   RagingBull, LLC
                                                       62 Calef Hwy. #233, Lee, NH 03861


                                  Click Here to stoi:2 receiving emails from jason@jasonbondr2icks.com
                                                     Unsubscribe from all RagingBull emails




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a
            broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
            website are advised that all information presented on this website is solely for informational purposes, is not intended to be
            used as a personalized investment recommendation , and is not attuned to any specific portfolio or to any user's particular
            investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is
            discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
            individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a
            regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
            information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
            recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
            what specific investments to make or not make and are urged to consult with their own independent financial advisors with
            respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
            seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
            and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
            be reliable and written in good faith, but should be independently verified , and no representation or warranty of any kind ,
            express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
            correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
            information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and
            for RagingBull.com , LLC may have long or short positions in securities that may be discussed on this website or newsletter, but
            all such positions are held for such representative's own account. Past results are not indicative of future profits. This table is
            accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Jason Bond
            manages on behalf of RagingBull.com , LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your
            subscription. Opting out of emails does not remove you from your service at JasonBondPicks.com.



                                                                  Attachment A                                           PX 16, 1248
                                                                                                                                                  2/2
6/15/2020                                               Yahoo Mail - [Can't Miss] *Guaranteed Profits*
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 22 of 91

     [Can't Miss] *Guaranteed Profits*

     From: Jason Bond Qason@jasonbondpicks.com)

     To:

     Date: Thursday, April 25, 2019, 07:18 AM CDT




               You read that subject line correctly.

               Just what does Kyle have brewing for his LIVE webinar tonight?

               Well , it's something no one else is going to be doing anytime soon.

               In fact, I even advised against it. I mean, when Kyle told us that he was going to
               guarantee that you would make ...




               Come on, you know we can't give away all these details before his event!

               You have to be there to get the guarantee.

               If you're not, well , it's just another opportunity that you let slip by.

               And at what point are you going to start taking some accountability and make the
               decisions you need to become a great trader.

               It's not like this decision is tough .

               You're getting a free training from a verified millionaire and he's showcasingJL
                                                            Attachment A                                 PX 16, 1249
                                                                                                                       1/2
6/15/2020                                                     Yahoo Mail - [Can't Miss] *Guaranteed Profits*
               Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 23 of 91
            strategY. that P-roducing_yP- to 1551% gains on a single trade.

            1 indicator can give you pure conviction.

            Stop trading in the dark.

            FliP- that switch and join KY.le tonight at 8P-m ET.

            You'll regret missingjt_




            Jason Bond
            Jason Bond Picks.com




                                                                   RagingBull, LLC
                                                       62 Calef Hwy. #233, Lee, NH 03861


                                  Click Here to stoR receiving emails from jason@jasonbond('.2icks.com
                                                     Unsubscribe from all RagingBull emails




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a
            broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
            website are advised that all information presented on this website is solely for informational purposes, is not intended to be
            used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
            investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is
            discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
            individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a
            regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
            information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
            recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
            what specific investments to make or not make and are urged to consult with their own independent financial advisors with
            respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
            seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
            and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
            be reliable and written in good faith, but should be independently verified , and no representation or warranty of any kind ,
            express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
            correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
            information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and
            for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but
            all such positions are held for such representative's own account. Past results are not indicative of future profits. This table is
            accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Jason Bond
            manages on behalf of RagingBull.com , LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your
            subscription. Opting out of emails does not remove you from your service at JasonBondPicks.com.




                                                                  Attachment A                                           PX 16, 1250
                                                                                                                                                  2/2
Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 24 of 91




                   ATTACHMENT B




                                                       PX 16, 1251
6/15/2020                                     Yahoo Mail - Here's Why I Don't Trade Large Cap Stocks
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 25 of 91

     Here's Why I Don't Trade Large Cap Stocks

     From: Jason Bond Qason@jasonbondpicks.com)

     To:
     Date: Wednesday, April 24, 2019, 02:51 PM CDT




                                                  Believe it or not. ..

       Kyle Dennis claims he's found the one ... the one trading indicator that gives you ultimate
       conviction. Heck, he's made enough money as a stock trader not to dismiss his claims. That's
       why I'll be attending his live webinar this Thursday at 8 PM ET. He'll be revealing his #1
       indicator called The Mortal Lock.


                                                     ( Sign Up )



                                 You Can Find an Edge in Penny Stocks

       Hello trader,

       Stocks are trading pretty flat today, ahead of another busy earnings release date after the
       close. Stocks reporting their quarterly results include Facebook, Visa, Tesla, PayPal, and
       others.

       However, I could care less about trading these stocks ...

       They are dead money in my eyes.

       Wall Street firms hire teams of analysts to cover large-cap stocks like Facebook. These
       analysts get paid big bucks to visit the company, go to conferences, and speak with insiders
       about accounting, legal practices, and so much more ...



                                                       Attachment B                                    PX 16, 1252
                                                                                                                     1/6
6/15/2020                                                           Yahoo Mail - Here's Why I Don't Trade Large Cap Stocks
                      Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 26 of 91

               Facebook, Inc. (FB)
               NasdaqGS - NasdaqGS Real nme Poce. Currency in USO
                                                                            (*      Add to watchl•sl )



                182. 71               -1.07 (-0.58%)
               As of 12:43PM EDT. Marnet open.


                 Summary          Chart   Conversations      Statistics
                                                                          --
                                                                           Historical Data       Profile    Fina ncials   Analysis     Options      Holders   Sustainability



                                                                                                                                                              Currency In USD

               Earnings Estimate                          Current OIJ (Mar2019 )               Next Qtr (Jun 2019)            Curren! Year (2019)             Nexl Year (2020 )


               No. of Ana lysts                                              39                                38                             43                           43


               Avg . Estimate                                              1.63                              1.78                           7.56                         8.86

               Low Estimate                                                139                               1.58                           6.77                           7.9

               High Estimate                                               1.95                              2.16                            8.5                        10.85

               Year Ago EPS                                                1.69                              1.74                           7.57                         7.56




            (Facebook reports earnings tonight, there are about 40 analysts that cover stock, good luck
                                               trying to beat them)

       How can the part-time trader who has a fraction of the resources that Wall Street firms have
       compete without losing their shirt?

       Simple.

       Wear a different shirt.

       You see, I was able to rake in over $270K in profits in the first quarter without trading a single
       share of a large-cap company.




                                                                                   Attachment B                                               PX 16, 1253
                                                                                                                                                                                  2/6
6/15/2020                                      Yahoo Mail - Here's Why I Don't Trade Large Cap Stocks
                     Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 27 of 91




                (my profits all came from trading penny stocks, if you want to receive my alerts in real-
                                                    time click here)

       So what are some of the advantages of trading small-cap penny stocks?


            •    Most Wall Street firms don't cover the stocks (research and issue recommendations)
            •    Most institutional investors ignore these particular stocks altogether
            •    They run on predictable patterns and catalysts
            •    The level of competition drops, instead of trading against pros you are competing against
                 "retail" traders


       For example, if you recall my case study in Seelos Therageutics (SEEL). it was all about the
       pattern and the catalyst. ..




                                                        Attachment B                                    PX 16, 1254
                                                                                                                      3/6
6/15/2020                                                      Yahoo Mail - Here's Why I Don't Trade Large Cap Stocks
                      Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 28 of 91
            SEEL Seelos Therapeutics, Inc. Nasdaq GM
            25-Mar-2019
             911) SEEL (Daily) 2.80 (25 Mar)
                                                               o   en 2~___!!! h 3. 15_ L~ ~ "!?_!:-!_st 2 .8~
                                                                                                                                      © Stock:Charb.corn
                                                                                                                     olume 9 .6 M C!:!9 +o .21 +8 .11 %    .1      7 5

                                                                                                                                                                   70

                                                                                                                         Alerted                               16 .5

                                                                                                                         MiIii on aire                             6.0
                                                                                                                         R oadmap                                  5 .5
                                                                                                                         cli ents to buy                           5 .0



                                                                                                                     t   between $2.50
                                                                                                                         ; nd $2.75                            l4o
                                                                                                                                                               [3.5
                                                                                                                                                                   4 .5




                                                                                                                                                          l&~ol
                                                                                                                                                          0 1' 2.5
                                                                                                                                                                   2 .0

                                                                                                                                                                   1 .5




                                                                                                                                                           l:~
            Feb 4                11                 19                25
            mE Vo -lu_m_e_ 9_, -6 1_5_, 7- "2- 6~ - - - - ~ - - - - - - ~
                                                                                     Mar 4                      11                   18                   25

                                                                                                                                                                   30M
                                                                                                                                                                   20M
                                                                                                                                                               '
                             -----------'----'--"""',__...,~----------......................................__.....__..__.__,__,,...__,___,___,________i 961572!

                                                                                              f90
            ....-- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ;' 70
            - -- - - - - - - - - --   - - - - - - - - - - --       - - - - - - - - - - - --   -   - - - - - - - - - ---- - -   - - - - - - - - ----   -   -        50


                                                                                                                                                               I10
                                 - - - - -----
            - MACD(12,26,9) -8, 579 , - 12, 203 , 3 , 624
                                                                                                                                                               d ~241




            ~ ====::=-:==~~::====~
            Feb 4                11                 19                25             Mar4                       11                   18                   25
                                                                                                                                                                   -~0
                                                                                                                                                                   -40
                                                                                                                                                                   -50
                                                                                                                                                                    60




        (If you want to learn how to trade the fish hook pattern, check out this fl_resentation I made
                                                    for y_ou)

       And you know what?

       Not one single Wall Street analyst is covering the stock!




                                                                           Attachment B                                            PX 16, 1255
                                                                                                                                                                          4/6
6/15/2020                                                               Yahoo Mail - Here's Why I Don't Trade Large Cap Stocks
                        Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 29 of 91
            Seelos Therapeutics, Inc. (SEEL)
            Nas1:laqCM - NasdaqCM Real nme Price. Currency      in   USO
                                                                           (*     Add lo watclllisl )



            3.1100                -0 .0900 (-2.81 % )
            As of 1: 26PM EDT. Mar~et open .


              Summary         Chart    Conver.;ations      Statistics
                                                                             --
                                                                           Historical Data     Profile     Fin an cials   Analysis      Options      Holders   Sustainability



                                                                                                                                                               Currency tn USD

            Earni ngs Estimate                          Currenl atr. (Sep 2018)              Next Qlr. (Dec 2018)             Curren! Ye ar (2018)             Next Ye ar (2019)


            No. of Analysts                                                  0                                 0                                0                               0

            Avg. Estimate                                                    0                                 0                                0                               0

            Low Estimate                                                     0                                 0                                0                               0

            High Estimate                                                    0                                 0                                0                               0

            Year Ago EP S                                                   -9                              -4 .2                            NIA                           NIA




       Winning in stocks is about picking your battles ... give me 90 day~, and I'll make y_ou a better
                                                    trader)

       That said, I want to share with you a recent story in a large-cap company, Boeing, which and
       why the news was so tricky to trade. Lastly, I want to show you how to find an edge with small-
       cap stocks. Click here to continue reading.,_


       YOUR Trading Coach,




       Jason Bond
       Jason Bond Picks.com

       P.S. - Registration for the Mortal Lock is still open. Kyle will be doing a live Q&A this Thursday
       at 8 PM ET, as well as, give out his next big idea trade to the all the free attendees. You won't
       want to miss it.


                                                                           ( RegisterToday )




                                                                                  Attachment B                                                  PX 16, 1256
                                                                                                                                                                                    5/6
6/15/2020                                                 Yahoo Mail - Here's Why I Don't Trade Large Cap Stocks
                     Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 30 of 91


                                                                                      PICKS



                                         Stop receiving exclusive emails from jason@jasonbondpicks.com


         Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer
       with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that
           all information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners,
            employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all such
          individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers.
                 The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past
         performance is NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation
           of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this
                website must determine for themselves what specific investments to make or not make and are urged to consult with their own
             independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment
         research and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and
         fully understand any and all risks before investing. All opinions, analyses and information included on this website are based on sources
            believed to be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
        express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
        timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
          opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have
                long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
       representative's own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented.
                   Profits and losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

       If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription.
       Opting out of emails does not remove you from your service at JasonBondPicks.com.

       62 Calef Hwy #233 Lee, New Hampshire 03861 United States

                                                        Unsubscribe from all RagingBull Emails




                                                                    Attachment B                                      PX 16, 1257
                                                                                                                                                         6/6
Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 31 of 91




                   ATTACHMENT C




                                                       PX 16, 1258
6/7/2020                                         Yahoo Mail - Here's the Best Investment I EVER Made!
                  Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 32 of 91

     Here's the Best Investment I EVER Made!

     From: Jason Bond Qason@jasonbondpicks.com)

     To:

     Date: Thursday, May 9, 2019, 10:57 AM CDT




           Michael,

                         "If money is your hope for independence you will never have it.
                             The only real security that a man will have in this world is
                          a reserve of knowledge, experience, and ability." - Henry Ford


           May 9, 2019 - remember the date. For me it was January 1, 2012. That's the day that I
           decided to quit teaching and start trading seriously! And I've never looked back.

           I remember exactly what got me to that incredible tipping point in my life, because to this
           day it remains the best investment that I EVER made.

           Me.

           Or in your case, Michael; YOU!

           The time I spent learning HOW to trade has paid me back a million-fold. And not just
           financially in the many, many trades that I've made over the years. In fact it's been MUCH
           more than just financially ...

           How We'll Profit Twice Together!
           There's an old saying that in anything you do you can make two profits; a profit of
           knowledge, and a financial profit. In my experience, if we take care of the first of these,
           then the second could pretty much take care of itself.

           Consider that: we're looking to make not one, but TWO profits together!



                                                         Attachment C                                   PX 16, 1259
                                                                                                                      1/4
6/7/2020                                       Yahoo Mail - Here's the Best Investment I EVER Made!
                     Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 33 of 91
           Yes; I've certainly made millions of dollars in profits from my trading . But it's actually more
           correct to say that I've made millions in dollars in profits by learning how to trade RroRerlY.
           and from building the right foundation to support my trading.

           That's why before jumping in at the trading deep end in the markets (and it's a pretty
           DEEP end these days!!) I'd like to spend a moment together to give you access to the
           best resources that can help you to become a more confident, savvier trader.

           OK, here we go ...

           >> Start Here! <<
           I like lean systems. Hey; just trim the fat and gimme the steak, already! And I've designed
           my personal trading system to be simple to use and easy to understand. But becoming an
           effective, two-profits trader still takes time to learn and to perfect. So, before you decide
           whether to dive into live trading with your hard-earned money - stepping out into the fast
           lane with live real-money trades - I want to guide you into my system a little ... show you
           under the hood, so to speak.

           I consider it a personal responsibility to provide you with a solid understanding about how
           I trade. Because if you know why I trade the way I do then it can help you to understand
           why I make the trades that I do and how I allow those trades to unfold over time. And if
           you understand what I am doing then things are going to make more sense and you will
           likely feel more confident about the trades you consider making.

           Let's login to your dashboard now, which                      access your account dashboard here
           using your email address                                      and the password you selected.

           Here's where I recommend you start, and preferably in this exact order:
               1.   I encourage (and recommend) you to start with these Penny Stock 101 lessons first,
                    and that you go through each lesson in sequence, one by one. This set of short
                    video lessons and background information will get you started right. In these videos,
                    I share the techniques and methods I use so that you can trade penny stocks more
                    effectively. I also reveal how to avoid common mistakes that many traders make.
                    Please; start here.
               2.   The second step I suggest is to start following my Daily Watch List. This is my
                    personal commentary, thoughts and ideas on which stocks and trades I am
                    watching or considering trading. I'll be covering these in more detail with you over
                    the next week. You should expect to start receiving these emails pretty soon and
                    you can of course follow them, but if the ideas seem new or overwhelming, don't
                    worry. I'll be explaining more about these over the next days. (Of course if you're
                    already an experienced trader they may seem more familiar to you!)
               3.   Finally, my live trading stream. This is available by SMS and is a "finger on the
                    pulse" of me as I am trading, day in and day out. I'll introduce more about this
                    shortly. But if you are already an experienced trader and feel ready for these live
                    trading stream updates, you may register for SMS alerts inside your dashboard.

           But Wait?!


                                                       Attachment C                                   PX 16, 1260
                                                                                                                    2/4
6/7/2020                                              Yahoo Mail - Here's the Best Investment I EVER Made!
                    Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 34 of 91
           I get it; you're probably itching to dive right into live trading but please; unless you know
           that you're a serious, real-money trader already ... begin with these lessons first. Let's
           build the profit of knowledge first!

           I know that you want to trade and you want to profit. But I know from personal experience
           that if you are new to trading it's very easy to feel overwhelmed with lots of information
           about highly dynamic and volatile trading markets.

           I want to ease you into the fast lane, not drop you there. This is why I don't recommend
           leaping into my live trading stream or even (at this point) my Daily Watch List. There's
           ample time to get into these together very soon, I promise.

           Real Money, Real Profits!
           I am a real-money trader and I put a lot of effort into trading because doing so means I
           get the outcome I want: profit. CHEDDA! And I also put the same commitment into
           teaching exactly how I trade.

           My goal is to give you TWO PROFITS; financially, of course. But if I can teach you how I
           trade then I will have given you the knowledge and tools to be a better, more successful
           trader for life.

           It's really up to you to decide how much time to spend learning how to trade.
           Commit the time and attention now and pretty soon I believe that you will also consider
           this to be your best investment ever, too!

           I believe that every single trader should consider at a minimum their first three to six
           months as a trader a "deep dive learning experience" into trading. This commitment to
           learning will reward you in many ways as you progress along your own path as a trader.

           Together ... here's to two profits,



           ~\I\_                   {)~
           Jason "The Profit Prophet" Bond


           PS: I'll be in touch again tomorrow with some helpful pointers about how you can trade
           with zero risk ... and even using someone else's moneY. (it's the exact method I personally
           recommend). But first, please start at Step 1, above, with my PennY. Stocks 101 lessons.

                NOTE: If you're already an experienced trader I recommend you also check out my
                additional video courses on The Basics of Swing Trading and How to Trade Like a
                Pro. Added together with the PennY. Stocks 101 lessons, these three courses
                combined become SUCH a powerful force to prepare any to Trade Like a Pro in the
                markets!



           Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a
           broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of

                                                               Attachment C                                  PX 16, 1261
                                                                                                                                         3/4
6/7/2020                                                 Yahoo Mail - Here's the Best Investment I EVER Made!
                     Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 35 of 91
           this website are advised that all information presented on this website is solely for informational purposes, is not intended to
           be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
           investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that
           is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account.
           These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not
           part of a regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore,
           such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
           recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
           themselves what specific investments to make or not make and are urged to consult with their own independent financial
           advisors with respect to any investment decision . The reader bears responsibility for his/her own investment research and
           decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and
           fully understand any and all risks before investing. All opinions, analyses and information included on this website are based
           on sources believed to be reliable and written in good faith, but should be independently verified, and no representation or
           warranty of any kind, express or implied, is made, including but not limited to any representation or warranty concerning
           accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such
           opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners,
           employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed
           on this website or newsletter, but all such positions are held for such representative's own account. Past results are not
           indicative of future profits. This table is accurate, though not every trade is represented . Profits and losses reported are
           actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

           If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your
           subscription. Opting out of emails does not remove you from your service at Jason Bond Picks.

           Unsubscribe

           62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                                  Attachment C                                    PX 16, 1262
                                                                                                                                                4/4
Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 36 of 91




                   ATTACHMENT D




                                                       PX 16, 1263
6/7/2020                                    Yahoo Mail - [Jason Bond Picks] Re: Re: How's it going so far?
                   Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 37 of 91

     [Jason Bond Picks] Re: Re: How's it going so far?

     From: Michael (Jason Bond Picks) Qason@jasonbondpicks.com)

     To:

     Date: Monday, May 13, 2019, 10:02 AM CDT



       ##- Please type your reply above this line-##

       Your request (526978) has been solved . To reopen this request, reply to this email. See the latest comments
       below:




                   Michael Uason Bond Picks)
                   May 13 , 11 :02 AM EDT


                   Hi Mike,


                   I have taken you off of our sales emails and have ensured that you are going to receive
                   all of our picks and trade emails.


                   Sincerely,


                   Michael




                   mikky mikky
                   May 13, 12 :06 AM EDT




     I This is totally different from what I was told. I didn't subscribe to this pick for these emails. I am a
       novice. I just need the picks and I will place the trade . But all I get is emails asking for me to
       subscribe to something else.
     1 This   is absolutely not for me.

       Regards ,

       Mike.




       Psalm 27

                                                        Attachment D                                         PX 16, 1264
                                                                                                                           1/5
6/7/2020                                  Yahoo Mail - [Jason Bond Picks] Re: Re: How's it going so far?
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 38 of 91
       On Sunday, May 12, 2019 09 :46 :26 AM CDT, Jason Bond <jason@jasonbondgicks.com > wrote :



       I
       I
       II
       II




       Mike,




       I wanted to check in with you to see how you're progressing with the ideas and resources that
       we've shared together so far?




       Remember that if anything is unclear or should you have any questions, you can always get
       answers quickly by either dropping a note to our friendly support team within your member
       dashboard or by calling my success team at + 1-855-981-8370. My entire team and I are available
       to help you succeed as a trader.




       Trading: A Fast-Paced, Slow & Steady Marathon!




       We've covered a lot together since you joined, and I realize there is a lot to absorb! You know, our
       work together has really only just begun, and I liken investing and trading to a marathon, not a
       sprint.




       I want to give you every idea, resource and piece of information that I can arm you with now - and
       many more ideas and powerful trading strategies to come over the following trading years
       together! Everything I can do to help you learn along the way and give you an "edge" over the
       markets is going to pay off big very soon; and speaking of resources remember our Raging Bull

                                                      Attachment D                                         PX 16, 1265
                                                                                                                         2/5
6/7/2020                                  Yahoo Mail - [Jason Bond Picks] Re: Re: How's it going so far?
                   Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 39 of 91
       Trading Primer which you will find here.




       This is the idea I've mentioned of "2 profits" - a profit of knowledge and a financial profit,
       together.




       I'll be in touch again here in a couple of days to start putting some of what you've learned so far
       into practice.




       Until then, continue learning with all the resources we've shared so far and in my introductory
       emails.




      Jason




       PS: As we're beginning to see together, with the right approach trading need not be difficult! I am
       committed to making sure that you receive all the guidance and resources you need to give you
       the biggest impact on your trading. That's why I want to introduce you to Jeff Bishop and our
       Millionaire Roadmap.




      Jeff Bishop is respected as the "Oracle of Options" and has over 20 years of trading experience
      combined with a deep understanding of market economics and pricing.


                                                      Attachment D                                         PX 16, 1266
                                                                                                                         3/5
6/7/2020                                  Yahoo Mail - [Jason Bond Picks] Re: Re: How's it going so far?
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 40 of 91




       I invite you to join me, Jeff, and other highly successful traders as we share our combined decades
       of trading knowledge and experience in a small, exclusive group of traders. It's a close, fun group
       and we are all committed to spending less hours trading all while yielding higher returns! Check
       out our small group here.




       I Neither Jason   Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an
       investment adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or
       any state securities regulatory authority. Users of this website are advised that all information
       presented on this website is solely for informational purposes, is not intended to be used as a
       personalized investment recommendation, and is not attuned to any specific portfolio or to any
       user's particular investment needs or objectives. The owners, employees and writers of
       RagingBull.com may engage in securities trading that is discussed or viewed on this website, but
       all such individuals are buying and selling such securities for their own account. These individuals
       do not engage in any trades with customers. The buying and selling of securities by these
       individuals is not part of a regular business of buying and selling securities. Past performance is
       NOT indicative of future results. Furthermore, such information is not to be construed as an offer
       to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
       hold or sell (short or otherwise) any security. All users of this website must determine for
       themselves what specific investments to make or not make and are urged to consult with their own
       independent financial advisors with respect to any investment decision. The reader bears
       responsibility for his/her own investment research and decisions, should seek the advice of a
       qualified securities professional before making any investment, and investigate and fully
       understand any and all risks before investing. All opinions, analyses and information included on
       this website are based on sources believed to be reliable and written in good faith, but should be
       independently verified, and no representation or warranty of any kind, express or implied, is
       made, including but not limited to any representation or warranty concerning accuracy,
       completeness, correctness, timeliness or appropriateness. In addition, we undertake no
       responsibility to notify such opinions, analyses or information or to keep such opinions, analyses
       or information current. Also be aware that owners, employees and writers of and for
       RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
       website or newsletter, but all such positions are held for such representative's own account. Past
       results are not indicative of future profits. This table is accurate, though not every trade is


                                                      Attachment D                                         PX 16, 1267
                                                                                                                         4/5
6/7/2020                                   Yahoo Mail - [Jason Bond Picks] Re: Re: How's it going so far?
                  Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 41 of 91
       represented. Profits and losses reported are actual figures from the portfolios Jason Bond manages
       on behalf of RagingBull.com, LLC.     If you have a current active subscription with Jason Bond Picks
       you will need to contact us here if you want to cancel your subscription. Opting out of emails does
       not remove you from your service at Jason Bond Picks.               Unsubscribe


       62 Calef Hwy #233 Lee, New Hampshire 03861 United States                    I




     Thank You for Contacting Support.

     [XZVWRP-00XO]




                                                       Attachment D                                         PX 16, 1268
                                                                                                                          5/5
Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 42 of 91




                   ATTACHMENT E




                                                       PX 16, 1269
6/15/2020                                 Yahoo Mail - [Confirmed: Raptor5] Your Access to The Main Event!
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 43 of 91

     [Confirmed: RaptorS] Your Access to The Main Event!

     From: Raptor 5 (support@ragingbull.com)

     To:

     Date: Thursday, December 5, 2019, 09:42 AM CST




               Pat yourself on the back, because you just secured yourself front-row access
               to the single-most influential trading seminar that you could ever attend.

               I spent so much time on this and you're going to reap the rewards!

               I haven't even shown you the tip of the iceberg yet. ..

               Raptor5 is a groundbreaking system that I've used to not only outperform the
               market, but to produce unfathomable returns.

               49900% (From $15,000 - $7.5Million) in about 6 years!

               I get it, it doesn't sound real. .. sometimes even I have to throw cold water on
               my face and then look at my account to see it is in fact, 100% REAL!

               But you'll understand how I've done it, and how it's 100% possible for you too.

               Think I'm lying? NEVER! Current members are even outpacing my initial
               performance!




                                                        Attachment E                                   PX 16, 1270
                                                                                                                     1/3
6/15/2020                           Yahoo Mail - [Confirmed: Raptor5] Your Access to The Main Event!
             Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 44 of 91




            It will all become clear when you attend the main event, Raptor5.

              We stalk trades. We don't chase our prey, we study them. We enter knowing
             that we are positioned as the predator. We are patient, yet swift. We pin them
                                       down, and then we feast.

            Are you ready for Raptor5? You better be!

            Do me a favor and set yourself a reminder below!


                                         Add event to calendar


                                                                  mi y
            Event Topic: Raptor5 - How to Become a Stock Market Predator and 1OX
            Your Account

            Event Date/Time: Thursday December 05, 2019 at 8:30 p.m EST (5:30pm
            PST)

            Login Link: httP-s://aP-P--ragingbull.com/join-room/rb-free


            Can't wait to see you there!




                                                  Attachment E                                   PX 16, 1271
                                                                                                               2/3
6/15/2020                                        Yahoo Mail - [Confirmed: Raptor5] Your Access to The Main Event!
              Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 45 of 91

            None of our traders, educators, coaches, forum moderators, employees, agents, nor RagingBull.com, LLC
            (publisher of Raptor 5) are registered as investment advisers nor a broker/dealer with either the U. S.

            Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that
            all information presented on this website is solely for informational purposes, is not intended to be used as a
            personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
            investment needs or objectives.

            The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on
            this website, but all such individuals are buying and selling such securities for their own account.

            These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals
            is not part of a regular business of buying and selling securities. Past performance is NOT indicative of future results .
            Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to
            be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must
            determine for themselves what specific investments to make or not make and are urged to consult with their own
            independent financial advisors with respect to any investment decision.

            The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks
            before investing. All opinions, analyses and information included on this website are based on sources believed to be
            reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
            express or implied, is made, including but not limited to any representation or warranty concerning the accuracy,
            completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such
            opinions, analyses or information or to keep such opinions, analyses or information current.

            Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
            securities that may be discussed on this website or newsletter, but all such positions are held for such representative's
            own account. Past results are not indicative of future profits. Any table or data is accurate, though not every trade is
            represented. Profits and losses reported are actual figures from portfolios each trader manages individually and not on
            behalf of RagingBull.com, LLC.

            Although our employees may answer your general customer service questions, they are not licensed under securities
            laws to address your specific investment situation. No communication by our employees or agents to you should be
            deemed as personalized financial advice.

            This information is protected by the copyright laws of the United States, and international treaties. This information
            may only be used pursuant to the subscription agreement, and any reproduction, copying, or redistribution (electronic
            or otherwise, including on the world wide web, by email, or via social media), either in whole or in part, is strictly
            prohibited without the express, prior written permission of RagingBull.com, LLC, 62 Calef Hwy. #233 Lee, NH 03861,
            USA.

            If you have a current active subscription with Raptor 5 you will need to contact us here if you want to cancel your
            subscription. Opting out of emails does not remove you from your service at Raptor 5.

            Unsubscribe

            62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                                Attachment E                                        PX 16, 1272
                                                                                                                                            3/3
Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 46 of 91




                   ATTACHMENT F




                                                       PX 16, 1273
3/20/2020                                    Yahoo Mail - Your receipt from RagingBull.com, LLC #2024-9246
                  Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 47 of 91




     Your receipt from RagingBull.com, LLC #2024-9246

     From: Raging Bull.com, LLC (receipts+acct_ 1dtsnjcsthvwjdta@stripe.com)

     To:

     Date:   Monday, December 9, 2019, 08:06 AM CST




                                 Receipt from RagingBull.com, LLC
                                                  Invoice #EEF85699-0003
                                                       Receipt #2024-9246

                       AMOUNT PAID             DATE PAID                           PAYMENT METHOD
                       $2,997.00               December 9, 2019                    VISA - -


                       SUMMARY


                           DEC 9, 2019 - DEC 9, 2020

                           Raptor 5 x 1                                                          $2,997.00


                           Amount paid                                                          $2,997.00




                       If you have any questions, contact Raging Bull.com, LLC at
                       support@ragingbull.com or call at + 1 833-265-1270.




                                                         Attachment F                                   PX 16, 1274
                                                                                                                      1/2
3/20/2020                             Yahoo Mail - Your receipt from RagingBull.com, LLC #2024-9246
            Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 48 of 91




               Download as PDF


               Something wrong with the email? View it in your browser.
               You're receiving this email because you made a purchase at Raging Bull.com, LLC, which
               partners with Stripe to provide invoicing and payment processing.




                                                  Attachment F                                   PX 16, 1275
                                                                                                               2/2
Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 49 of 91




                  ATTACHMENT G




                                                       PX 16, 1276
3/20/2020                                           Yahoo Mail - Raptor 5: Let's Get Started!
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 50 of 91




     Raptor 5: Let's Get Started!

     From: Raptor 5 (support@ragingbull.com)

     To:

     Date: Monday, December 9, 2019, 08:08 AM CST




               Michael; it's finally time for you to become the stock market predator, to stop
               fearing the markets, and to start to feast on mouthwatering profits.

               You just made a smart decision to join me in my Raptor 5 service and I'm
               excited that you're here. You just gained access to every trading service I have
               -and remember; that's access to the trading techniques and strategies I've
               used to build over $7 million in total trading profits to date. Catalyst trades,
               swing trades, options trades ... you name it!

               Every week I will deliver to you my highest conviction trades, filtered and
               selected from the thousands of potential trade ideas that cross my desk every
               single day of the week.

               You can expect these trades in your email inbox and by text message, so be
               sure to have those email and text alerts turned on in Y.OUr dashboard.

               You'll receive all sorts of different training videos and additional information as
               well with your subscription to my Raptor 5 trading service.

               Welcome Michael! I'm excited that you are here ... and you should be too!
               Thank you for joining me in Raptor 5-here's to your own success and to some
               great trades together!




                                                     Attachment G                               PX 16, 1277
                                                                                                              1/3
3/20/2020                                                     Yahoo Mail - Raptor 5: Let's Get Started!
              Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 51 of 91




            Keep an eye out because you can expect your first trade from me very soon!

            Sincerely,



            ~~
            Kyle Dennis


            How to Access Your Raptor 5 Account
            Visit httP-s://arw.ragingbull.com/P-ages/get-started-raP-tor-5 using your email
            address mikky4one@yahoo.com and your account password.




            None of our traders, educators, coaches, forum moderators, employees, agents, nor RagingBull.com, LLC
            (publisher of Raptor 5) are registered as investment advisers nor a broker/dealer with either the U. S.

            Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that
            all information presented on this website is solely for informational purposes, is not intended to be used as a
            personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
            investment needs or objectives.

            The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on
            this website, but all such individuals are buying and selling such securities for their own account.

            These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals
            is not part of a regular business of buying and selling securities. Past performance is NOT indicative of future results.
            Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to
            be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must
            determine for themselves what specific investments to make or not make and are urged to consult with their own
            independent financial advisors with respect to any investment decision.

            The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks
            before investing. All opinions, analyses and information included on this website are based on sources believed to be
            reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
            express or implied, is made, including but not limited to any representation or warranty concerning the accuracy,
            completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such
            opinions, analyses or information or to keep such opinions, analyses or information current.

            Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
            securities that may be discussed on this website or newsletter, but all such positions are held for such representative's
            own account. Past results are not indicative of future profits. Any table or data is accurate, though not every trade is
            represented. Profits and losses reported are actual figures from portfolios each trader manages individually and not on
            behalf of RagingBull.com, LLC.

            Although our employees may answer your general customer service questions, they are not licensed under securities
            laws to address your specific investment situation. No communication by our employees or agents to you should be
            deemed as personalized financial advice.




                                                                Attachment G                                        PX 16, 1278
                                                                                                                                            2/3
3/20/2020                                                    Yahoo Mail - Raptor 5: Let's Get Started!
              Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 52 of 91




            This information is protected by the copyright laws of the United States, and international treaties. This information
            may only be used pursuant to the subscription agreement, and any reproduction, copying, or redistribution (electronic
            or otherwise, including on the world wide web, by email, or via social media), either in whole or in part, is strictly
            prohibited without the express, prior written permission of RagingBull.com, LLC, 62 Calef Hwy. #233 Lee, NH 03861,
            USA.

            If you have a current active subscription with Raptor 5 you will need to contact us here if you want to cancel your
            subscription. Opting out of emails does not remove you from your service at Raptor 5.

            Unsubscribe

            62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                              Attachment G                                       PX 16, 1279
                                                                                                                                     3/3
Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 53 of 91




                  ATTACHMENT H




                                                       PX 16, 1280
3/20/2020                                    Yahoo Mail - Welcome to Option Rocket with Kyle Dennis!
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 54 of 91




     Welcome to Option Rocket with Kyle Dennis!

     From: Kyle Dennis (kyle@biotechbreakouts.com)

     To:

     Date: Monday, December 9, 2019, 08:09 AM CST




                       ~            OPTION
                   _
                   ..-·:'
              PowE11rn av
                                  ROCKET
                            ~Ragin-981.111   WITH KYLE DENNIS
                                                                                           •       I
                                                                                                       r, 1




               Your account has now been fully activated.

               Site Access

               You may now access your content by logging in to your account at...
                   • httP-s://aP-P--ragingbull.com/member/login
                   • Use your email address to login
                   • Password: The Password you chose at checkout or your current
                     Raging Bull password if you are already a member.
               Feel free to email us if you have any questions or concerns. Also, please white
               list and add the following emails mailer@infusionsoft.com ,
               mailer@infusionmail.com , noreP-1Y..@infusionsoft.com and
               .!syle@biotechbreakouts.com to your contacts to ensure email delivery.


               Membership Information

               Congrats! You have just joined the best biotech trading newsletter in the stock
               market!




                                                      Attachment H                                     PX 16, 1281
                                                                                                                     1/2
3/20/2020                                        Yahoo Mail - Welcome to Option Rocket with Kyle Dennis!
              Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 55 of 91




            Using my I.G.N.I.T.E. strategy, Option Rocket will locate the stock market's
            best option opportunities with pinpoint accuracy. This system provides you with
            trades that have maximum profit potential and limited downside risk.

            Now let's get started!
            Sincerely,




            ~~
            Kyle Dennis




            Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment
            adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities
            regulatory authority. Users of this website are advised that all information presented on this website is solely
            for informational purposes, is not intended to be used as a personalized investment recommendation, and is
            not attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners,
            employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this
            website, but all such individuals are buying and selling such securities for their own account. These individuals
            do not engage in any trades with customers. The buying and selling of securities by these individuals is not
            part of a regular business of buying and selling securities. Past performance is NOT indicative of future results.
            Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy,
            nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users
            of this website must determine for themselves what specific investments to make or not make and are urged
            to consult with their own independent financial advisors with respect to any investment decision. The reader
            bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
            securities professional before making any investment, and investigate and fully understand any and all risks
            before investing. All opinions, analyses and information included on this website are based on sources believed
            to be reliable and written in good faith, but should be independently verified, and no representation or
            warranty of any kind, express or implied, is made, including but not limited to any representation or warranty
            concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
            information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may
            have long or short positions in securities that may be discussed on this website or newsletter, but all such
            positions are held for such representative's own account. Past results are not indicative of future profits. This
            table is accurate, though not every trade is represented . Profits and losses reported are actual figures from
            the portfolios Kyle Dennis manages on behalf of RagingBull .com, LLC.

            If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to
            cancel your subscription. Opting out of emails does not remove you from your service at
            BiotechBreakouts.com.

            Remove me from Premium Email List


            62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                           Attachment H                                    PX 16, 1282
                                                                                                                                 2/2
Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 56 of 91




                   ATTACHMENT I




                                                       PX 16, 1283
3/20/2020                                            Yahoo Mail - Welcome to Dollar Ace
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 57 of 91




     Welcome to Dollar Ace

     From: The Dollar Ace (support@ragingbull.com)

     To:

     Date: Monday, December 9, 2019, 08:09 AM CST




               Michael,

                                   "It's not what you know ... it's who you know."

               As it turns out, it's actually both; you just need to know where to look. And now
               I am going to let you in on the strategy that's helped me leverage my own
               trading results, all through my unusual option activity scanners.




                                                     Attachment I                         PX 16, 1284
                                                                                                        1/5
3/20/2020                                      Yahoo Mail - Welcome to Dollar Ace
             Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 58 of 91




            I've put together a short introductory video for you which will take just a couple
            of minutes; I encourage you to watch that now, and you will find it in your Dollar
            Ace trading dashboard here (login using the account password you selected).
            Then come back here for what I have to tell you next. ..

            What Is "Unusual Options Activity"?
            One of the most puzzling things in the universe to physicists is gravity. Correct
            -gravity. The stuff that makes apples fall ... the invisible glue that holds
            everything in place. You can see the effects of gravity but it can be difficult to
            actually quantify it; heck, even Einstein had trouble!

            Similarly you can see the effects of Unusual Options Activity on any given day.
            Options, and their underlying stocks, can make very big moves, and you need
            only look at any day's stock market reports to observe the big winners and big
            losers. And these massive increases or decreases often seem to have nothing
            to do with what the markets are doing.

            I define "Unusual Options Activity" as the huge bets that traders are making in
            the options market. We search and follow for them because they are seriously
            hug!J. bets. We don't know who is making them, but we do know that the bets
            themselves are strange and large; they really stick out!

            And often, these bets are made ahead of news that is upcoming and unknown
            by 99% of traders on Wall Street. And that's my job; to search for these bets,
            filter out the noise, and deliver them to you .

            Done! KERCHING!

            Profiting From Unusual Options Activity
            Unusual options activity tells the behind-the-scenes story of the important
            "hidden" deals and transactions within publicly traded companies. These
            transactions happen mainly out of sight but they can have a massive imP-act
            on the company's trading prices in the stock markets. Unusual options activity
            are like the hidden hand that moves the visible needle, and that allow us to
            make massive profits.

            By watching these "insider trades" we are following the big money, and when I
            see that kind of unusual options trading activity, I am going to be alerting you to
            it.




                                               Attachment I                         PX 16, 1285
                                                                                                  2/5
3/20/2020                                      Yahoo Mail - Welcome to Dollar Ace
             Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 59 of 91




            With Dollar Ace I use my scanners to expose information that most investors
            do not know where to find (and that Wall Street certainly wants to keep quiet!)
            and that allows us to generate potentially massive returns on a weekly basis.

            In fact these scanners are so powerful that some years back I decided never to
            trade without them ever again; they are THAT powerful!

            My scanners track down the biggest potential movers (whether they are
            headed, up or down doesn't matter; we can profit from both types of big
            moves!) and tracks "insider" information on those companies. This allows us
            to score BIG, and what's more this method works in a bull OR bear
            market.

            Eagles or Dogs? Bring 'Em On!
            You can typically expect me to target my scanners at $1-or-less options
            contracts which can then set us up for these types of massive gains. And it
            doesn't need to be a massive rise in a company's favor in the market. Eagles
            or dogs ... bring 'em on, because when we can pinpoint the type of unusual
            options activity - see how the big money is betting - we know what type of
            trade to make.

            Now remember; I do all the heavy lifting. I will find and interpret the information
            that my scanners send me. But there is another advantage to your
            membership which is the trader updates and special videos that I will be
            sending out to you.

            These will add to your knowledge of trading and help you understand the
            insider information we mine from our scanner. It will teach you to implement
            strategies, manage risk, and most importantly - spot these trades BEFORE
            they explode.

            What to Expect Now
            Very soon I will start alerting you to these trades via email and SMS, along with
            the price and profit targets, and ongoing portfolio and individual trade updates.
            The emails and alerts give you everything you need to know to make practical,
            profitable use of my trade scanners.

            And the great thing is; just like gravity, you do not need to understand how
            unusual options activity works ... it just works! It helped propel my own trading
            to over $7 million in trading profits. And as I mentioned; I would NEVER
            consider trading without my unusual options activity scanner primed and
            targeted.




                                               Attachment I                         PX 16, 1286
                                                                                                  3/5
3/20/2020                                                 Yahoo Mail - Welcome to Dollar Ace
              Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 60 of 91




            Expect our first Dollar Ace trade together very soon.

            Sincerely,




            kr~
            Kyle


            Accessing Vi                 count:
            Login Here
            Username:
            Password: The one you selected




            None of our traders, educators, coaches, forum moderators, employees, agents, nor RagingBull.com, LLC
            (publisher of The Dollar Ace) are registered as investment advisers nor a broker/dealer with either the U. S.

            Securities & Exchange Commission or any state securities regulatory authority. Users of this website are
            advised that all information presented on this website is solely for informational purposes, is not
            intended to be used as a personalized investment recommendation, and is not attuned to any specific
            portfolio or to any user's particular investment needs or objectives.

            The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed
            or viewed on this website, but all such individuals are buying and selling such securities for their own
            account.

            These individuals do not engage in any trades with customers. The buying and selling of securities by
            these individuals is not part of a regular business of buying and selling securities. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or
            the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short
            or otherwise) any security. All users of this website must determine for themselves what specific
            investments to make or not make and are urged to consult with their own independent financial
            advisors with respect to any investment decision.

            The reader bears responsibility for his/her own investment research and decisions, should seek the
            advice of a qualified securities professional before making any investment.and investigate and fully
            understand any and all risks before investing. All opinions, analyses and information included on this
            website are based on sources believed to be reliable and written in good faith,but should be
            independently verified, and no representation or warranty of any kind, express or implied, is made,
            including but not limited to any representation or warranty concerning the accuracy,
            completeness.correctness, timeliness or appropriateness. In addition, we undertake no responsibility to
            notify such opinions, analyses or information or to keep such opinions, analyses or information current.




                                                          Attachment I                                  PX 16, 1287
                                                                                                                             4/5
3/20/2020                                                  Yahoo Mail - Welcome to Dollar Ace
              Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 61 of 91




            Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or
            short positions in securities that may be discussed on this website or newsletter, but all such positions are
            held for such representative's own account. Past results are not indicative of future profits. Any table or
            data is accurate, though not every trade is represented . Profits and losses reported are actual figures
            from portfolios each trader manages individually and not on behalf of RagingBull.com, LLC.

            Although our employees may answer your general customer service questions, they are not licensed
            under securities laws to address your specific investment situation. No communication by our employees
            or agents to you should be deemed as personalized financial advice.

            This information is protected by the copyright laws of the United States, and international treaties. This
            information may only be used pursuant to the subscription agreement, and any reproduction , copying , or
            redistribution (electronic or otherwise, including on the world wide web, by email, or via social media),
            either in whole or in part, is strictly prohibited without the express, prior written permission of
            RagingBull.com , LLC, 62 Calef Hwy. #233 Lee, NH 03861, USA.

            If you have a current active subscription with The Dollar Ace you will need to contact us here if you want
            to cancel your subscription. Opting out of emails does not remove you from your service at
            thedollaracecom .

            If you have a current active subscription with The Dollar Ace you will need to contact us here if you want to
            cancel your subscription. Opting out of emails does not remove you from your service at The Dollar Ace.

            Unsubscribe

            62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                           Attachment I                                   PX 16, 1288
                                                                                                                            5/5
Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 62 of 91




                   ATTACHMENT J




                                                       PX 16, 1289
3/20/2020                             Yahoo Mail - Request #652980: How would you rate the support you received?
                    Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 63 of 91




     Request #652980: How would you rate the support you received?

     From: BioTechBreakouts Support (kyle@biotechbreakouts.com)

     To:

     Date: Friday, December 13, 2019, 09:04 AM CST




       ## - Please type your reply above this line-##

       Hello mikky mikky,

       We'd love to hear what you think of our customer service. Please take a moment to answer one simple
       question by clicking either link below :


       How would you rate the support you received?

       Good, I'm satisfied

       Bad, I'm unsatisfied



       Here's a reminder of what this request was about :



                      mikky mikky
                    Dec 12 , 9:57 AM EST




       Hello Kyle ,
      What are we supposed to do with the watchlist? Trade them or wait for instructions?

       Regards ,

       Mike.




       Psalm 27




                                                         Attachment J                                   PX 16, 1290
                                                                                                                      1/5
3/20/2020                          Yahoo Mail - Request #652980: How would you rate the support you received?
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 64 of 91




      On Thursday, December 12, 2019, 08:12 :45 AM CST, Kyle Dennis <kv.le@biotechbreakouts.com >
      wrote :



       I
       II
       I
       I
       II



       I
       I
       I
       II


       II




      Good morning,

       Here are some names that I'll be watching today.

       Most Unusual Calls

       1841 ATVI January 3 2020 $57.50 Calls for .99

       900 MNST December 20 2019 $63 Calls for .40

       1799 BILI January 17 2020 $20 Calls for .25

       1617 BMY February 20 2020 $75 Calls for .15

       Most Unusual Puts




                                                      Attachment J                                   PX 16, 1291
                                                                                                                   2/5
3/20/2020                            Yahoo Mail - Request #652980: How would you rate the support you received?
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 65 of 91




       2268 MT January 3 2020 $17 Puts for .40

      Cheers,



       Kyle Dennis
       BiotechBreakouts.com




       Members' Core Principles


       Dollar Ace Trade Alert Videos

       Review Every Relevant Trade Detail With These Dollar Ace Video Alerts


       Dollar Ace Training Videos


      "INSIDER INFORMATION" REVEALS $1 OPTION CONTRACTS THAT CAN SET YOU UP FOR
       MONUMENTAL GAINS


       II


       RagingBull, LLC


       62 Calef Hwy. #233, Lee, NH 03861

       Manage Email Preferences     I Unsubscribe All*

       * Unsubscribe All will block our premium alert service from sending you any e-mails in the future,
      you will need to contact support to give us permission to e-mail you again.


    I This e-mail was sent to the following lists: Dollar Ace


                                                        Attachment J                                   PX 16, 1292
                                                                                                                     3/5
3/20/2020                           Yahoo Mail - Request #652980: How would you rate the support you received?
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 66 of 91




      Questions or concerns about our products?
      Call or text us on your mobile: 833-265-1270




       © Copyright 2019, RagingBull




       Neither Kyle Dennis nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an
       investment adviser nor a broker/dealer with either the U.S. Securities & Exchange Commission or
      any state securities regulatory authority. Users of this website are advised that all information
       presented on this website is solely for informational purposes, is not intended to be used as a
       personalized investment recommendation, and is not attuned to any specific portfolio or to any
       user's particular investment needs or objectives. The owners, employees and writers of
       RagingBull.com may engage in securities trading that is discussed or viewed on this website, but
      all such individuals are buying and selling such securities for their own account. These individuals
      do not engage in any trades with customers. The buying and selling of securities by these
       individuals is not part of a regular business of buying and selling securities. Past performance is
       NOT indicative of future results. Furthermore, such information is not to be construed as an offer
      to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
       hold or sell (short or otherwise) any security. All users of this website must determine for
      themselves what specific investments to make or not make and are urged to consult with their own
       independent financial advisors with respect to any investment decision. The reader bears
       responsibility for his/her own investment research and decisions, should seek the advice of a
      qualified securities professional before making any investment, and investigate and fully
       understand any and all risks before investing. All opinions, analyses and information included on
      this website are based on sources believed to be reliable and written in good faith, but should be
       independently verified, and no representation or warranty of any kind, express or implied, is
       made, including but not limited to any representation or warranty concerning accuracy,
      completeness, correctness, timeliness or appropriateness. In addition, we undertake no
       responsibility to notify such opinions, analyses or information or to keep such opinions, analyses
      or information current. Also be aware that owners, employees and writers of and for




                                                       Attachment J                                   PX 16, 1293
                                                                                                                    4/5
3/20/2020                                Yahoo Mail - Request #652980: How would you rate the support you received?
                  Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 67 of 91




       RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
      website or newsletter, but all such positions are held for such representative's own account. Past
       results are not indicative of future profits. This table is accurate, though not every trade is
       represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis
       manages on behalf of RagingBull.com, LLC.              I




     Thank You for Contacting Support.

     [OL40WK-7Q84]




                                                            Attachment J                                   PX 16, 1294
                                                                                                                         5/5
Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 68 of 91




                  ATTACHMENT K




                                                       PX 16, 1295
6/15/2020                                             Yahoo Mail - Sniper Report: Added SELB
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 69 of 91

     Sniper Report: Added SELB

     From: Kyle Dennis (kyle@biotechbreakouts.com)

     To:

     Date: Tuesday, December 10, 2019, 01:53 PM CST




                     RaptorS Replay! Kyle Gave Away a Brand New Service,
                                            FREE!


               Good afternoon,

               I added 3196 more shares of SELB at $1.59 to bring myself to 1Ok shares
               at $1.52 average. Second and final time adding here.

               Remember, the company has a few catalysts coming up.

               1. They will meet with the FDA regarding their Phase 3 trial design in January.

               2. They'll have Phase 2 interim data in the first quarter. If I had to guess it's
               looking like late February or March, since the trial will be fully enrolled by the
               end of this year or in January. We should get a more defined timeline then .

               3. They'll have the full data readout for that trial in the middle of 2020.

               Cheers,

               ~~
               Kyle Dennis
               BiotechBreakouts.com



                                     Members' Core PrinciQles
                                                       Attachment K                            PX 16, 1296
                                                                                                             1/3
6/15/2020                                                        Yahoo Mail - Sniper Report: Added SELB
                Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 70 of 91


                                                                                     ~   8ioTechB,ea1<outs



                                                                                      =




               Kyle's Trading Academy
                                                                                      Your Daily Plan Part 1
                  Enjoy Hours of Expertly Crafted
                                                                                             Let Me Show You How To
                      Research and Education in
                                                                                                Develop the Keys To a
                        Kyle's Trading Academy
                                                                                                     Profitable Routine




                                                                RagingBull, LLC
                                                       62 Calef Hwy. #233, Lee, NH 03861


                                                  Manage Email Preferences I Unsubscribe All*

                * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you
                                   will need to contact support to give us permission to e-mail you again.

                                           This e-mail was sent to the following lists: Sniper Report




                                                  Questions or concerns about our products? □
                                                  Call or text us on your mobile: 833-265-1270


                                                           © Copyright 2019, RagingBull

               Neither Kyle Dennis nor RagtngBull.com, LLC (publisher of Biotech Breakouts) is registered as an investment adviser nor a
            broker/ dealer with either the U. 5. Securities & Exchange Commission or any state securities regulatory authority. Users of this
             website are advised that all information presented on this website is solely for informational purposes, is not intended to be
              used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
            investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is
            discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
            individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a
               regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
                information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
            recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
             what specific investments to make or not make and are urged to consult with their own independent financial advisors with
            respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
            seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any


                                                                   Attachment K                                           PX 16, 1297
                                                                                                                                                 2/3
6/15/2020                                                       Yahoo Mail - Sniper Report: Added SELB
                Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 71 of 91
            and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
              be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
             express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
              correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
            information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and
            for Ragi.!JgBull.com , LLC may have long or short positions in securities that may be discussed on this website or newsletter, but
            all such positions are held for such representative's own account. Past results are not indicative of future profits. This table is
             accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis
                                                       manages on behalf of Ragi.!JgBull.com, LLC.




                                                                  Attachment K                                           PX 16, 1298
                                                                                                                                                  3/3
Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 72 of 91




                   ATTACHMENT L




                                                       PX 16, 1299
3/20/2020                                  Yahoo Mail - Re: [BioTechBreakouts] Re: Cancel My Subscription for refund
                     Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 73 of 91




     Re: [BioTechBreakouts] Re: Cancel My Subscription for refund

     From: mikky mikky

     To:       support+ id654575@biotechbreakouts.zendesk.com

     Date: Thursday, January 23, 2020, 11 :19 AM CST



     Hello Adam ,

     There must be something you can do about this. I am not using this services. The recommendations come late and so
     many of them are not suitable for my account. I have lost too much money and I don't want to lose this or any more.
     Please call me so you let me know how you can help recover this money.



     Thanks and Regards,

     Mike.




     Psalm 27

      On Wednesday, January 8, 2020, 08:05:42 AM CST, Adam (BioTechBreakouts)
      <support@biotechbreakouts.zendesk.com> wrote:



            ##- Please type your reply above this line-##

           Your request (654575) has been solved. To reopen this request, reply to th is email. See the latest
           comments below:




                      Adam (BioTechBreakouts)
                      Jan 8, 9:05 AM EST

                       Hey there ,


                      Thank you for speaking with me on the phone t his morning . I hope I did not wake
                      you :)




                                                             Attachment L                                    PX 16, 1300
                                                                                                                           1/12
3/20/2020                          Yahoo Mail - Re: [BioTechBreakouts] Re: Cancel My Subscription for refund
            Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 74 of 91




             Just to reiterate, we are not going to refund you per the refund policy you agreed to
             upon purchase of our product.


             we do not offer refunds per the terms and conditions you agreed to upon purchase.


             See here our refund policy.


             httP-S : //ragingbull.com I refund-P-olicyl

             However, if you would like a switch, we can do that for you .



             Adam
             VIP Client Services
             (833) 265-1270
             htt12s : //rag ing bull.com
             htt12s : // raging bull.com/ our-ex12erts
             htt12s ://www.linkedin.com/com12anv./ ragingbull
                                             .           .




             mikky mikky
             Jan 6, 4 :20 PM EST

             Hello Adam,
             I don't have any problem calling you but the issue is that no one ever picks. And I




                                                     Attachment L                                    PX 16, 1301
                                                                                                                   2/12
3/20/2020                         Yahoo Mail - Re: [BioTechBreakouts] Re: Cancel My Subscription for refund
            Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 75 of 91




             would be left with the choice for someone to call me back later. When they call back,
             it wouldn't be you.
             Please feel free to call me between l O and 2pm tomorrow. Or you can drop your
             direct line.

             Regards,

             Mike.




             Psalm 27




             Adam (BioTechBreakouts)
             Jan 3, 8:58 AM EST

             Hey there,


             I tried giving you a call. Can you call me back at 833-265-1270. I do not want to
             keep bantering back and forth . I really do want to help you . Listen, I am on your
             team . Lets chat and figure this out together :).



             Adam
             VIP Client Services
             (833) 265-1270
             htti;~s : //raging bull.com
             htq~s : // raging bull.com /our-exRerts
             httRS://www.linkedin.com/ comRanv./ ragingbull
             httRS ://www.facebook.com/ RagingBullTrading,




                                                    Attachment L                                    PX 16, 1302
                                                                                                                  3/12
3/20/2020                         Yahoo Mail - Re: [BioTechBreakouts] Re: Cancel My Subscription for refund
            Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 76 of 91




             mikky mikky
             Jan 2, 9:21 AM EST

             Hello Adam,

             You're sending me this refund policy page after I had requested cancelation for
             refund.
             I DID NOT AGREE TO ANY NO REFUND POLICY UPON PURCHASE!

             The only help I want is get my refund.

             I can be reached anytime during the day.

             Thank you!

             Mike.

             > On Jan 2, 2020, at 07:41, Adam (BioTechBreakouts)
             < SUJ2ROrt@biotechbreakouts.zendesk.com > wrote :
             >
             >



             Adam (BioTechBreakouts)
             Jan 2, 8:41 AM EST




                                                    Attachment L                                    PX 16, 1303
                                                                                                                  4/12
3/20/2020                       Yahoo Mail - Re: [BioTechBreakouts] Re: Cancel My Subscription for refund
            Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 77 of 91




             Hey there Michael.


             I am sorry you did not get ahold of anyone. However, I would love to help you. What
             would be a good time to call. Better yet, go ahead and call in when you are ready and
             I will help you there.


             But again to reiterate, we do not offer refunds per the terms and conditions you
             agreed to upon purchase.


             See here our refund policy.


             httP-s: //ragingbull.com /refund-P-olicyl


             Adam
             VIP Client Services
             (833) 265-1270
             httgs : //raging bull.com
             httgs : //raging bull.com /our-exgerts
             httgs ://www.linkedin.com/comganv./ ragingbull




             mikky mikky
             December 30, 2019, 9:21 AM EST

             Hello Adam,




                                                  Attachment L                                    PX 16, 1304
                                                                                                                5/12
3/20/2020                         Yahoo Mail - Re: [BioTechBreakouts] Re: Cancel My Subscription for refund
            Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 78 of 91




             I called per your request last week. I couldn't speak with you but with a lady. All I
             want is a refund . I do not want another service. Don't force any service/son me,
             please!

             Thanks and regards,

             Mike.

             > On Dec 30, 2019, at 07:47, Adam (BioTechBreakouts)
             < SUR,R,Ort@biotechbreakouts.zendesk.com > wrote:
             >
             >




             Adam (BioTechBreakouts)
             December 30, 2019, 8:47 AM EST

             Hey there,


             Thank you for your email. I am in no way insinuating that you are "a baby" I am just
             trying to help you. I am here to work for you.


             Like I said in the email before, I would love to help go over your options with you but
             we have to do that over the phone.



             Adam
             VIP Client Services
             (833) 265-1270
             httR,s : //rag ing bull.com
             httR,s : //rag ing bull.com/ our-exR,erts
             httR,s ://www.linkedin .com/ comR,anv./ ragingbull




                                                    Attachment L                                    PX 16, 1305
                                                                                                                  6/12
3/20/2020                      Yahoo Mail - Re: [BioTechBreakouts] Re: Cancel My Subscription for refund
            Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 79 of 91




             mikky mikky
             December 26, 2019, 9:40 AM EST

             Adam,

             I'm not a baby! If I agreed to a term, I wouldn't come back for changes. I wasn't
             informed of any policy, let alone agreeing to such. I'm sure you should have it
             recorded somewhere.

             I'm beginning to see this as a scam. And I'm being left with no other choice than to
             believe so.

             Please don't force this on me. There's an exception to every rule. You made a mistake
             by not telling me before hand. Own up to it and do the needful. I know you're a
             corporation. You have money, don't take my little bit.

             Thanks and Regards,

             Mike.

             > On Dec 26, 2019, at 08:07, Adam (BioTechBreakouts)
             < su1212ort@biotechbreakouts.zendesk.com > wrote :
             >
             >




             Adam (BioTechBreakouts)




                                                 Attachment L                                    PX 16, 1306
                                                                                                               7/12
3/20/2020                         Yahoo Mail - Re: [BioTechBreakouts] Re: Cancel My Subscription for refund
            Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 80 of 91




             December 26, 2019, 9:07 AM EST

             Hey there,


             Thanks for emailing in. I am sorry the phone call did not go the way you wanted.


             You agree to our no refund policy upon purchase of the product. See here our refund
             policy.


             https: //ragingbull.com /refund-policyl

             We would be more than happy to see about switching you or even upgrading you to
             another program if necessary.


             Adam
             VIP Client Services
             (833) 265-1270
             htt12s : / /raging bull.com
             htt12s : //raging bull.com /our-ex12erts
             htt12s ://www.linkedin.com/ com12anv./ ragingbull




             mikky mikky
             December 23, 2019, 2:03 PM EST

             Hello Adam,




                                                    Attachment L                                    PX 16, 1307
                                                                                                                  8/12
3/20/2020                       Yahoo Mail - Re: [BioTechBreakouts] Re: Cancel My Subscription for refund
            Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 81 of 91




             I called as requested. I spoke with a lady. All she was able to tell me was that the
             refund policy only allows refund within 48hrs. No one told me this at the point of
             purchase. It wasn't even stated on the receipt sent to me.

             I called back after after 4 days to cancel the subscriptions. I deserve to know this
             during purchase or have it stated on the receipt.

             Like I said earlier, please go ahead and cancel and block the account.

             Regards,

             Mike.

             > On Dec 23, 2019, at 09:55, Adam (BioTechBreakouts)
             < SUJ2QOrt@biotechbreakouts.zendesk.com > wrote:
             >
             >



             Adam (BioTechBreakouts)
             December 23, 2019, 10:55 AM EST

             Hey there,


             Thanks for your email. As I stated earlier we would need you to call in if you would
             like to go over our options. You did agree to our no refund policy. However, I would
             love to help you over the phone and go over your options with you



             Adam
             VIP Client Services
             (833) 265-1270
             httQs : //raging bull.com
             httQs : / /ragingbull.com/our-exQerts
             httQs ://www.linkedin.com/comQanv./ ragingbull




                                                  Attachment L                                    PX 16, 1308
                                                                                                                9/12
3/20/2020                      Yahoo Mail - Re: [BioTechBreakouts] Re: Cancel My Subscription for refund
            Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 82 of 91




             mikky mikky
             December 20, 2019, 3:30 PM EST

             Hello Adam,
             Thanks for your response. However, I didn't agree to any "No Refund Policy" during
             purchase. Purchase was done over the phone and no one mentioned any form of "no
             refund policy". Please proceed to cancel and refund to my card .

             Thanks and Regards,

             Mike.




             Psalm 27




             Adam (BioTechBreakouts)
             December 20, 2019, 3:02 PM EST

             Hey there,


             Thank you for reaching out. I hope you are well.
             If you are trying to get a refund, we do not provide those over email.


             The best thing to do is call our VIP team . There is no guarantee of a refund since you
             agreed to our no refund policy upon purchase of the product. See here our refund




                                                 Attachment L                                    PX 16, 1309
                                                                                                               10/12
3/20/2020                        Yahoo Mail - Re: [BioTechBreakouts] Re: Cancel My Subscription for refund
            Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 83 of 91




             policy.
             httgs : //raging bull.com /refund-golicyl


             We would be more than happy to see about switching you or even upgrading you to
             another program if necessary.
             Please call during trading hours. If you cannot get ahold of them leave a voicemail
             and they will get back to you in 24-48
             hours.


             IF you still have issues and do not hear back with 24-48 hours, go ahead and email
             back. I can see what I can do.
             Feel free to call 1 833-265-1270 for more information .



             Adam
             VIP Client Services
             (833) 265-1270
             httgs : / /raging bull.com
             httgs : //raging bull.com /our-exgerts
             httgs ://www.linkedin.com/ comganv./ ragingbull




             mikky mikky
             December 16, 2019, 12:48 PM EST

             I signed up for the Raptor 5 on Monday the 9th of December. Two days later I
             realized it wasn't for me. Alerts are late and the trades are not what I expected .




                                                   Attachment L                                    PX 16, 1310
                                                                                                                 11/12
3/20/2020                             Yahoo Mail - Re: [BioTechBreakouts] Re: Cancel My Subscription for refund
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 84 of 91




                   So I called to cancel this subscription. Someone answered and told me it wasn't
                   possible. No one told me cancelation wasn't possible at the time of signing up. In
                   fact, the previous subscriptions I had were just canceled to be able to sign up. So the
                   same gentleman suggested a different service instead, which I didn't agree with.

                   However, the new service is way too advanced for me. Most of the trades I don't have
                   clearance to partake. I don't even understand what they say.

                   So I am requesting a total cancelation and refund.

                   Thank you.
                   Mike.




        Thank You for Contacting Support.


      [70Y99L-WEYR]




                                                        Attachment L                                    PX 16, 1311
                                                                                                                      12/12
Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 85 of 91




                  ATTACHMENT M




                                                       PX 16, 1312
6/15/2020                                            Yahoo Mail - Jeff Williams Speaks Out
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 86 of 91

     Jeff Williams Speaks Out

     From: Jason Bond Qason@jasonbondpicks.com)

     To:

     Date: Tuesday, May 26, 2020, 05:30 AM CDT




               Rumors are circulating.

               He's officially breaking his silence.

               This ThursdaY. MaY. 28th at 3Rm ET,, Jeff Williams will
               take the LIVE stage and answer any and all
               outstanding questions about the small account
               strategy he's using to generate huge gains from a
               small account in barely any time.

               His strategy has produced ...

                                 $6, 700         ~   $25,100 in             5 months
                                 $5,000          ~   $16,000 in             2 months
                                 $5,000          ~   $35,000 in             6 months
                                 $3,000          ~   $30,000 in             5 months
                                 $3,000          ~   $20, 177 in            2 months

                       And most recently ...                 $500            ~        $10,758

                                                     Attachment M                            PX 16, 1313
                                                                                                           1/3
6/15/2020                              Yahoo Mail - Jeff Williams Speaks Out
             Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 87 of 91




            A 2,051% increase in ... 58 TRADING
            DAYS.

            People are saying it's fake, saying he didn't really do
            it, but Jeff claims he has the cold hard proof, and
            he'll lay all his card on the table at Thursda}(S 3PM
            ET Live Event.

            Not only that, but he says he's generated this
            astronomical growth in a sector of the market that
            most people dismiss entirely.

            "It's too risky."

            "There's not enough upside."

            "Don't waste your time."

            Jeff says otherwise, and his track record backs him
            up.

            Thursdays 3pm Profit Scan event is sure to not
            disappoint.

            Limited Seating - REGISTER NOW!




            Jason Bond



                                       Attachment M                            PX 16, 1314
                                                                                             2/3
6/15/2020                                                       Yahoo Mail - Jeff Williams Speaks Out
              Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 88 of 91



             Unsubscribe from Jason Bond VIP Newsletter
            None of our traders, educators, coaches, forum moderators, employees, agents, nor RagingBull.com, LLC
            (publisher of Jason Bond Picks) are registered as investment advisers nor a broker/dealer with either the
            u. s.
            Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that
            all information presented on this website is solely for informational purposes, is not intended to be used as a
            personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
            investment needs or objectives.

            The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on
            this website, but all such individuals are buying and selling such securities for their own account.

            These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals
            is not part of a regular business of buying and selling securities. Past performance is NOT indicative of future results .
            Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to
            be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must
            determine for themselves what specific investments to make or not make and are urged to consult with their own
            independent financial advisors with respect to any investment decision.

            The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks
            before investing. All opinions, analyses and information included on this website are based on sources believed to be
            reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
            express or implied, is made, including but not limited to any representation or warranty concerning the accuracy,
            completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such
            opinions, analyses or information or to keep such opinions, analyses or information current.

            Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
            securities that may be discussed on this website or newsletter, but all such positions are held for such representative's
            own account. Past results are not indicative of future profits. Any table or data is accurate, though not every trade is
            represented . Profits and losses reported are actual figures from portfolios each trader manages individually and not on
            behalf of RagingBull.com, LLC.

            Although our employees may answer your general customer service questions, they are not licensed under securities
            laws to address your specific investment situation. No communication by our employees or agents to you should be
            deemed as personalized financial advice.

            This information is protected by the copyright laws of the United States, and international treaties. This information
            may only be used pursuant to the subscription agreement, and any reproduction, copying, or redistribution (electronic
            or otherwise, including on the world wide web, by email, or via social media), either in whole or in part, is strictly
            prohibited without the express, prior written permission of RagingBull.com, LLC, 62 Calef Hwy. #233 Lee, NH 03861 ,
            USA.

            If you have a current active subscription with JBP All Access you will need to contact us here if you want to cancel your
            subscription. Opting out of emails does not remove you from your service at JBP All Access .

            Unsubscribe

            62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                               Attachment M                                         PX 16, 1315
                                                                                                                                            3/3
6/15/2020                                       Yahoo Mail - The Anatomy Of A Breakout Trade
                 Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 89 of 91

     The Anatomy Of A Breakout Trade

     From: Jason Bond Qason@jasonbondpicks.com)

     To:

     Date: Sunday, May 24, 2020, 12:32 PM CDT




                              Looking For The Next Big Stock Gainer?
                                   Jeff Williams Wants To Show You
                                                Where It ls-LIVE

                                   Join Him on May 28th at 3 PM ET
                              As Walks You Through A Real-Time Scan
                                    Utilizing His Proprietary Method


                                                  Register Now



       Hey guys and gals,

       If you know me, I love hunting down momentum stocks and uncovering
       breakouts.

       Today, I want to show you what I believe to be the anatomy of a breakout
       trade with one of the most-talked-about stocks in the small-cap space
       recently - Aurora Cannabis (ACB ).

       The stock went from $5.30 to nearly $20 in just a few trading sessions ...

                                                    Attachment M                               PX 16, 1316
                                                                                                             1/3
6/15/2020                                                      Yahoo Mail - The Anatomy Of A Breakout Trade
                     Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 90 of 91


       And I want to show you how to spot potential breakouts because I actually
       saw it on my scanner, and alerted subscribers about it in an advance
       notice email.

       Of course, I missed out on the trade ... but that doesn't mean I just forget
       about it and move on. I actually want to show you how I spotted it and what
       I could do better next time.

       Click here to continue reading:.:.:.




       Jason Bond




       StoR receiving exclusive emails from jason@jasonbondpicks.com


       Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer
       with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that
       all information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
       recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners,
       employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all such
       individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers.
       The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past
       performance is NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation
       of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this
       website must determine for themselves what specific investments to make or not make and are urged to consult with their own
       independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment
       research and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and
       fully understand any and all risks before investing. All opinions, analyses and information included on this website are based on sources
       believed to be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
       express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness,
       timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
       opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have
       long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
       representative's own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented.
       Profits and losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

       If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription.
       Opting out of emails does not remove you from your service at JasonBondPicks.com.

       62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                                    Attachment M                                       PX 16, 1317
                                                                                                                                                         2/3
6/15/2020                                       Yahoo Mail - The Anatomy Of A Breakout Trade
                  Case 1:20-cv-03538-GLR Document 10-6 Filed 12/07/20 Page 91 of 91
       Unsubscribe from all RagingBull Emails




     62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                    Attachment M                               PX 16, 1318
                                                                                                             3/3
